                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF CALIFORNIA
                 THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                             Case No. 2:21-cr-00027-MCE

                     Plaintiff,
        v                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY

ADRIEN THIERRY,

                  Defendant.
_________________________________/



TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release ADRIEN THIERRY, No. 2:21-CR-00027-MCE
from custody for the following reasons:

___           Release on Personal Recognizance
___           Bail Posted in the Sum of $
___           Unsecured Appearance Bond
___           Appearance Bond with 10% Deposit
___           Appearance Bond with Surety
___           Corporate Surety Bail Bond
 X            Other: Released for treatment at Well Space Health.




Issued at Sacramento, California on May 27, 2021, at 10:27 a.m.


Dated: May 27, 2021
